DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yong Kwun on December 29.

The application has been amended as follows: 
Claim 1.       A display device comprising: a display panel comprising a plurality of pixels; a gray group data generator configured to receive current line data for pixels located in a current row from among the plurality of pixels, and to generate current row gray group data representing a reference gray group distribution of the current row based on the current line data; a horizontal crosstalk determiner configured to determine whether horizontal crosstalk occurs in the current row based on a difference between a plurality of pixel data included in the current line data; a horizontal crosstalk compensator configured to compare the current row gray group data with , wherein the gray group data generator comprises: a gray group classifier configured to sequentially receive the plurality of pixel data included in the current line data, and to classify the plurality of pixel data into a plurality of reference gray groups respectively corresponding to a plurality of reference gray levels; a current group data accumulator configured to generate the current row gray group data by accumulating numbers of the plurality of pixel data respectively pertaining to the plurality of reference gray groups until receiving the current line data is completed; and at least one gray group data register configured to store the current row gray group data after receiving the current line data is completed.


Cancel claims 2, and 17-20


Claim 3.       The display device of claim 1, wherein the at least one gray group data register comprises a first gray group data register, a second gray group data register, and a third gray group data register, wherein, after receiving (N-1)-th line data for an (N-1)-th row as the 


Claim 12.       A display device comprising: a display panel comprising a plurality of pixels; a gray group data generator configured to receive current line data for pixels located in a current row from among the plurality of pixels, and to generate current row gray group data representing a reference gray group distribution of the current row based on the current line data; a horizontal crosstalk determiner configured to determine whether horizontal crosstalk occurs in the current row based on a sum of a plurality of pixel data included in the current line data; a horizontal crosstalk compensator configured to select reference gray groups among a plurality of reference gray groups based on the current row gray group data when the horizontal crosstalk is determined to occur in the current row, and to adjust gamma reference voltages corresponding to the selected reference gray groups among a plurality of gamma reference voltages; and a data driver configured to generate data voltages corresponding to the current line data based on the plurality of gamma reference voltages including the adjusted gamma reference voltages, and to provide the data voltages to the pixels located in the current row, wherein the horizontal crosstalk compensator is further configured to increase a gamma reference voltage corresponding to a relatively high reference gray level among the selected reference gray groups, and to decrease a gamma reference voltage corresponding to a relatively low reference gray level among the selected reference gray groups.

Reasons for Allowance

3.	Claims 1, and 3-16 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: Claim 1 and 3-16 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “a horizontal crosstalk compensator configured to compare the current row gray group data with adjacent row gray group data representing the reference gray group distribution of an adjacent row when the horizontal crosstalk is determined to occur in the current row, and to selectively adjust a plurality of gamma reference voltages according to a result of the comparison between the current row gray group data and the adjacent row gray group data”, and in claim 12, “wherein the horizontal crosstalk compensator is further configured to increase a gamma reference voltage corresponding to a relatively high reference gray level among the selected reference gray groups, and to decrease a gamma reference voltage corresponding to a relatively low reference gray level among the selected reference gray groups”. The closest prior art of record, KR 10-2011-0063021 (Hong) is directed to a horizontal crosstalk improving unit that determines the sum of the gradation of the image data in adjacent row lines being less than a reference value (see .  
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/RICARDO OSORIO/
Primary Examiner, Art Unit 2692